SULLIVAN, Chief Judge
(dissenting):
Appellant fired his assigned military defense counsel after trial on January 28, 1992. Then, one day, prior to the date for post-trial submissions, appellant re-retained his military lawyer and expressly directed him to submit matters which he would receive from his parents. The unwinnowed letter was one such matter, and the convening authority later reduced in effect the sentence from 25 years to 12 years in accordance with a pretrial agreement. I see no unreasonable attorney action or prejudice in these circum*241stances. See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). I agree with the court below and would affirm.